Citation Nr: 9927948	
Decision Date: 09/28/99    Archive Date: 10/05/99

DOCKET NO.  98-17 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. P. Havelka, Associate Counsel







INTRODUCTION

The veteran's active military service extended from August 
1956 to August 1959.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  That rating decision denied service 
connection for bilateral hearing loss.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran's service medical records have been destroyed 
by fire and are unavailable.  

3.  The earliest competent medical evidence of any hearing 
loss or ear disorder are private medical records dated 1978 
which reveal a diagnosis of otosclerosis.  

4.  There is no post service evidence showing any continuity 
of symptomatology associated with the veteran's claimed 
hearing loss disability.  

5.  The earliest medical reports dealing with any hearing 
loss disability are dated almost two decades after service 
and do not relate the disorder to the veteran's military 
service.  

6.  There is no medical opinion, or other competent evidence 
linking any current hearing loss disability to the veteran's 
active military service.  



CONCLUSION OF LAW

The appellant has not presented a well grounded claim for 
service connection for bilateral hearing loss, and therefore 
there is no statutory duty to assist the appellant in 
developing facts pertinent to this claim.  38 U.S.C.A. 
§§ 101(16), 1131, 5107(a) (West 1991); 38 C.F.R. § 3.303(b) 
(1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1131 (West 1991); 
38 C.F.R. §§ 3.303, 3.304 (1998).  

Impaired hearing is considered a disability for VA purposes 
when:  the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385 (1998). 

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991)(emphasis 
added).  Establishing a well grounded claim for service 
connection for a particular disability requires more than an 
allegation that the disability had its onset in service or is 
service-connected; it requires evidence relevant to the 
requirements for service connection and of sufficient weight 
to make the claim plausible and capable of substantiation.  
See Franko v. Brown, 4 Vet. App. 502, 505 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992); Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).

The three elements of a "well grounded" claim are: (1) 
evidence of a current disability as provided by a medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability as provided by competent medical 
evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996);  see also 
Epps v Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997); 
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1998).

Generally, competent medical evidence is required to meet 
each of the three elements.  However, for the second element 
the kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by a claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  For some 
factual issues, such as the occurrence of an injury, 
competent lay evidence may be sufficient.  However, where the 
claim involves issues of medical fact, such as medical 
causation or medical diagnoses, competent medical evidence is 
required.  Id. at 93.  Alternatively, the third Caluza 
element can be satisfied under 38 CFR 3.303(b) (1998) by 
evidence of continuity of symptomatology and medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488, 495 (1997).

The veteran claims that he was subjected to acoustic trauma 
in the form of noise exposure during service.  He avers that 
he was subjected to the noise of small arms fire while on the 
rifle range during basic training.  He also asserts that he 
was subjected to noise while serving as a helicopter 
repairman.  

In this case, the determinative issues presented by the claim 
are (1) whether the veteran had acoustic trauma during 
service; (2) whether he has any current hearing loss 
disability; and, if so, (3) whether any current hearing loss 
disability is etiologically related to active service.  The 
Board concludes that medical evidence is needed to lend 
plausible support for the second and third issues presented 
by this case because they involve questions of medical fact 
requiring medical knowledge or training for their resolution.  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995); see also Layno 
v. Brown, 6 Vet. App. 465, 470 (1994); Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  However, lay evidence may be 
sufficient to support the first issue in this case, 
especially considering that the veteran's service medical 
records have been lost or destroyed.  Caluza, 7 Vet. App. at 
506; Layno, 6 Vet. App. at 469, citing Dixon v. Derwinski, 3 
Vet. App. 261, 263 (1992); Garlejo v. Derwinski, 2 Vet. App. 
619, 620 (1992).

The RO has attempted to obtain the veteran's service medical 
records.  In January 1997 the RO was informed by the National 
Personnel Records Center (NPRC) that the veteran's service 
medical records had been destroyed by fire.  VA has a 
heightened obligation to search for alternate medical records 
when service medical records are not available and must also 
provide an explanation to the veteran regarding VA's 
inability to obtain his service medical records.  Dixon v. 
Derwinski, 3 Vet. App. 261 (1992).  The RO conducted a search 
for alternate service medical records and received morning 
reports which indicated that the veteran was on ordinary 
leave for 20 days in June 1957.

On his claim, VA Form 21-526, the veteran indicated that he 
had "bilateral hearing loss due to acoustic trauma," and 
that he had been treated for this hearing loss since 1980 by 
a Dr. Pado.  The RO obtained medical records from Dr. Pado.  
A September 1978 treatment record reveals that the veteran 
reported a "history of hearing difficulties especially in 
his right ear."  The diagnosis was "right sided 
otosclerosis."  An August 1979 treatment record states that 
"audiogram confirms my initial impression which was 
otosclerosis.  He will be scheduled for a stapedectomy."  
October 1979 treatment records reveal that the veteran lost 
the hearing in his right ear as a result of the stapedectomy 
surgery.  A November 1980 treatment record reveals that 
"recheck of audiogram shows that his left ear hearing acuity 
is decreasing especially at the 2000 cps.  I have once again 
emphasized that he should stop hunting, showed him how to use 
insulation at work and he should return in six months for a 
follow up.  

The veteran's separation papers, DD 214, are of record and 
reveal that the veteran served in the Army as a helicopter 
repairman.  It reveals also that the veteran was qualified as 
a sharpshooter with a rifle and expert with a carbine.  The 
Board understands that the veteran's service medical records 
have been destroyed, and we acknowledge that the veteran is 
competent to testify as to the occurrence of an incident such 
as exposure to noise.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  "The appellant's evidentiary assertions must 
be accepted as true for the purpose of determining whether 
the claim is well grounded.  Exceptions to this rule occur 
when the evidentiary assertion is inherently incredible or 
when the fact asserted is beyond the competence of the person 
making the assertion."  Samuels v. West, 11 Vet. App. 433, 
435 (1998).  As such, the Board accepts that the veteran was 
subject to noise exposure during service in the form of small 
arms fire and aircraft noise.  However, the veteran is not 
competent to make a medical diagnosis of any residual 
disability resulting from such an injury.

The veteran claims that he incurred bilateral sensorineural 
hearing loss during military service.  Put another way, he 
asserts that loud noise during service damaged both of his 
ears causing hearing loss.  This is not supported by the 
medical evidence submitted in support of his claim.  The 
private medical records reveal that the veteran's right ear 
hearing loss was diagnosed as otosclerosis and was not noise 
induced.  The examiner, in considering the veteran's his left 
ear hearing loss noted in November 1980, specifically 
discussed current noise exposure in the form of hunting and 
noise at work.  The veteran has not submitted any competent 
medical evidence which relates his current hearing loss 
disability to his military service or to noise exposure 
during service.  

The veteran fails to show the required nexus between his 
current hearing loss and his military service.  See Caluza, 7 
Vet. App. at 506.  There is no medical evidence establishing 
a link to the veteran's active military service.  See 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); Franko v. 
Brown, 4 Vet. App. 502, 505 (1993).  Regulations require a 
continuity of symptomatology to link the post-service 
symptoms to injury during service when the fact of chronicity 
in service is not adequately supported.  38 C.F.R. § 3.303(b) 
(1998).  In this case there is a gap of approximately two 
decades between the veteran's separation from service and the 
first medical diagnosis of hearing loss.  

The veteran does not meet the third element required for the 
claim to be well grounded.  See Caluza, 7 Vet. App. at 
506.Dean v. Brown, 8 Vet. App. 449, 455 (1995); Slater v. 
Brown, 9 Vet. App. 240 (1996).  "A claim for a disability 
cannot be well grounded unless there is a medical opinion 
that links the current disability to the appellant's term of 
service.  In the usual case this nexus would consist of a 
medical diagnosis of a current disability that 'looks 
backward' to an in-service disease or injury and links the 
two."  Martin v. Gober, 10 Vet. App. 394 (1997); Caluza, 7 
Vet. App. at 506; Dean v. Brown, 8 Vet. App. 449, 455 (1995); 
Slater v. Brown, 9 Vet. App. 240 (1996).

The Board has thoroughly reviewed the claims file.  However, 
we find no evidence of a plausible claim.  Since the veteran 
has not met his burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded, it must be denied.  See Boeck v. 
Brown, 6 Vet. App. 14, 17 (1993) (if a claim is not well-
grounded, the Board does not have jurisdiction to adjudicate 
it).  

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, but VA may be obligated under 38 
U.S.C.A. § 5103(a) to advise a claimant of evidence needed to 
complete his application.  This obligation depends on the 
particular facts of the case and the extent to which the 
Secretary has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim.  Robinette v. 
Brown, 8 Vet. App. 69, 78 (1995).  Here, unlike the situation 
in Robinette, the veteran has not put the VA on notice of the 
existence of any specific, particular piece of evidence that, 
if submitted, could make his claims well grounded.  See also 
Epps v. Brown, 9 Vet. App. 341 (1996).  Accordingly, the 
Board concludes that VA did not fail to meet its obligations 
under 38 U.S.C.A. § 5103(a) (West 1991).



	(CONTINUED ON NEXT PAGE)



ORDER

Because it is not well-grounded, the veteran's claim for 
service connection for bilateral hearing loss is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

